Citation Nr: 1028112	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-23 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left shoulder 
disability.

3.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right 
shoulder disability.

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a sleep 
disorder, to include sleep apnea.

5.  Entitlement to a higher initial evaluation for a left great 
toe disorder, currently assigned a 10 percent evaluation.

6.  Entitlement to a higher initial evaluation for a right great 
toe disorder, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1954 to August 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from regional office (RO) rating decisions of March 
2007 and November 2007.  In March 2010, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel Board 
hearing).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues numbered 1-3 and 5-6 on the title page are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Evidence received since the March 2002 rating decision 
denying service connection for a low back disability includes 
evidence which relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  

2.  Evidence received since the March 2002 rating decision 
denying service connection for a left shoulder disability 
includes evidence which relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

3.  Evidence received since the March 1993 rating decision 
denying service connection for a sleep disorder does not relate 
to an unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a left shoulder disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  New and material evidence has not been received to reopen the 
claim for service connection for a sleep disorder, and the March 
1993 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  

In a letter dated in December 2006, prior to the adjudication of 
the claims, the RO notified the Veteran of the information 
necessary to substantiate the claims on appeal, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was told that the evidence must show a relationship 
between his current disability and an injury, disease or event in 
military service.  He was advised of various types of lay, 
medical, and employment evidence that could substantiate his 
service connection claims.  In addition, this letter explained 
the bases for the denials of the claims that had been previously 
denied, and that new and material evidence had to relate to those 
facts.  See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  In 
addition, the letter provided information regarding assigned 
ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, service treatment records 
have been obtained.  VA treatment records have been obtained, as 
have identified private medical records.  A VA medical 
examination is not warranted because, in connection with a claim 
to reopen, the VCAA explicitly states that, regardless of any 
assistance provided to the claimant, VA does not have a duty to 
obtain a medical opinion if the claim is not reopened.  38 U.S.C. 
§ 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2009).  
He testified at a Travel Board hearing in March 2010.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

As a threshold matter, the Board must determine whether new and 
material evidence has been submitted to reopen previously denied 
claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Service connection for a sleep disorder was last denied in a 
March 1993 rating decision.  Service connection for a low back 
disorder and a left shoulder disorder was previously denied in a 
March 2002 rating decision.  The Veteran did not appeal those 
decisions, and they are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202 (2009).  If, however, new and 
material evidence is received with respect to a claim which has 
been disallowed, the claim will be reopened, and if so reopened, 
the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 
5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 
1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In considering whether there is 
"new and material evidence," all evidence submitted since the 
last prior final decision must be considered.  Evans.  



Low Back

Evidence of record at the time of the last prior decision 
included service treatment records, which showed that the Veteran 
sustained an injury to the lumbar region in April 1955 during an 
authorized jump.  In February 1956, he complained of backache, 
and was diagnosed as having muscle pain.  The July 1957 
separation examination did not disclose any history, complaints, 
or abnormal findings pertaining to the back.

Also of record were records dated from 1980 to 1991 from H. 
Parness, M.D.  These records showed that in July 1983, it was 
noted that the Veteran been in an accident.  He had low back ache 
in the L2-3 area.  The impression was lumbosacral strain.  

In March 1992, Dr. Parness wrote that the Veteran had been seen 
following a motor vehicle accident which resulted in symptoms 
including lumbosacral strain, which had required medication.  
Private physical therapy reports dated in April 1998 show that 
the Veteran underwent physical therapy for symptoms including low 
back sprain, following a motor vehicle accident in March 1998.  
When first seen, he had pain in the low back which radiated down 
the left leg.  

Evidence received since the last final decision includes a March 
2008 statement from W. Vandiver, M.D., who wrote that the Veteran 
had pathology in his lumbar spine which was consistent with the 
multiple jumps that he performed between approximately 1954 and 
1957.  

This new medical evidence of a nexus to service relates to an 
unestablished fact necessary to substantiate the claim, and 
presents a reasonable possibility of substantiating the claim.  
Hence, the claim is reopened with the submission of new and 
material evidence, and VA must review the claim in light of all 
the evidence, new and old.  38 C.F.R. § 3.156.  In this regard, 
although this new evidence does not address the motor vehicle 
accidents which occurred during the intervening years, in 
determining whether evidence is new and material, evidence is 
presumed credible for the sole purpose of determining whether the 
case should be reopened; determinations of credibility and weight 
are made after the claim is reopened.  Justus v. Principi, 3 Vet. 
App. 510 (1993).  

Left Shoulder

Evidence of record at the time of the last prior decision 
included service treatment records, which did not show any 
complaints or abnormal findings pertaining to the left shoulder.  
On the July 1957 separation examination medical history, the 
Veteran the veteran responded "no" to a question of whether he 
had now, or had ever had, "painful or 'trick' shoulder."

Also of record were records dated from 1980 to 1991 from H. 
Parness, M.D.  These records showed that in December 1982, the 
Veteran was in a car accident, complaining of pain in the left 
shoulder and neck.  He had spasm in the left trapezius, and 
limitation of motion in the neck.  The impression was cervical 
strain.  In January 1983, his neck had improved, although he 
still had a little pain behind the left scapula.  In July 1983, 
it was reported that he had been in an accident, and he had 
limitation of motion in the left shoulder due to pain and spasm.  
Pain in the left scapular and trapezius area was noted in August 
1983 as well.  The impression was cervical strain.  

In September 1983, he had left should er pain again noted.  The 
pain was in the left glenulohumeral joint.  The same old pain in 
the left neck and left shoulder was noted again in October 1983; 
it was noted that he was on Mellaril.  The impression was 
resolving cervical spasm.  

Dr. Stern wrote, in July 1992 that the Veteran said he was well 
until a motor vehicle accident in February 1992, at which time he 
was hit in the rear end.  He complained of pain in the left 
shoulder and interscapular region, increased with cervical 
extension.  He also had occasional back pain, which had worsened 
since the accident.  

Private physical therapy reports dated in April 1998 show that 
the Veteran underwent physical therapy for symptoms including 
left shoulder sprain, following a motor vehicle accident in March 
1998.  According to a July 1998 letter from J. Stern, M.D., the 
Veteran had undergone cervical fusion in June 1998.  It was noted 
that a magnetic resonance imaging (MRI) scan of the brachial 
plexus on the left had been negative.  

Evidence received since the last final decision includes a March 
2008 statement from W. Vandiver, M.D., who wrote that the Veteran 
had pathology in his shoulders which was consistent with the 
multiple jumps that he performed between approximately 1954 and 
1957.  

This new medical evidence of a nexus to service relates to an 
unestablished fact necessary to substantiate the claim, and 
presents a reasonable possibility of substantiating the claim.  
Hence, the claim is reopened with the submission of new and 
material evidence, and VA must review the claim in light of all 
the evidence, new and old.  38 C.F.R. § 3.156.  In this regard, 
although this new evidence does not address the motor vehicle 
accidents which occurred during the intervening years, in 
determining whether evidence is new and material, evidence is 
presumed credible for the sole purpose of determining whether the 
case should be reopened; determinations of credibility and weight 
are made after the claim is reopened.  Justus v. Principi, 3 Vet. 
App. 510 (1993).  

Sleep Disorder 

Evidence of record at the time of the last prior decision 
included service treatment records, including a January 1955 
report of medical history for an examination for parachute duty.  
The Veteran responded "yes" to a question of whether he had 
now, or had ever had, "frequent trouble sleeping."  The 
physician commented that he had a history of insomnia and 
somnambulism for 12 to 14 years.  No abnormal examination 
findings were noted.  On the July 1957 separation examination 
medical history, the Veteran again reported a history of frequent 
trouble sleeping; examination was normal.  

Also of record were records dated from 1980 to 1991 from H. 
Parness, M.D.  The same old pain in the left neck and left 
shoulder was noted again in October 1983; it was noted that he 
was on Mellaril.  These records included a March 1991 medical 
history, at which time the Veteran was noted to be in good 
health, with a sleep disorder.  He reported that hae could not 
sleep properly, and was unable to work night shifts due to sleep 
disorder.  The impression was healthy with sleep disorder.  Based 
on that evidence, the claim was denied.

Evidence received since the last final decision includes a July 
1992 letter from Dr. Stern, who noted that the Veteran had 
trouble sleeping and night, and had been on Mellaril for a long 
time.  He had no problems with his legs.  

In March 1992, Dr. Parness wrote that the Veteran had been seen 
following a motor vehicle accident which resulted in symptoms 
including lumbosacral strain, which had required medication.  
Although he ad an underlying sleep problem requiring Mellaril, he 
had had to increase the dosage of his medication.  

According to a July 1984 letter from Dr. Parness, the Veteran had 
no major medical problems and was in excellent physical and 
mental health.  He had been on a drug called Mellaril at bedtime 
which he used for sleep.  He had been on the same dosage for 
probably the last nine year, and had not shown any indications of 
aberrant psychiatric behavior.  In September 1992, Dr. Parness 
noted that the Veteran took Mellaril for insomnia.  

Also added to the record is medical evidence showing that in 
January 2008, the director of a sleep clinic wrote that the 
Veteran had been see on April 2000, complaint of insomnia.  He 
reported a 30-year history of difficulty sleeping, which had 
progressively worsened.  He was diagnosed as having obstructive 
sleep apnea.  A diagnosis of restless leg syndrome was also 
suspected.  The director noted that it was reasonable to suspect 
that obstructive sleep apnea and restless leg syndrome had been 
present for 30 years.  However, this post-dates his period of 
active service by more than 12 years.  Subsequent VA and private 
records show obstructive sleep apnea, but there is no medical 
evidence connecting the condition to symptoms that he states he 
had in service.  The Veteran himself is not competent to relate 
the condition of obstructive sleep apnea to sleeping problems he 
states he had in service; such a determination requires medical 
evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) (lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.)  

The new evidence, while showing a new diagnosis of sleep apnea, 
does not contain any competent evidence relating the condition to 
service.  Thus, when considered with previous evidence of record, 
it does not raise a reasonable possibility of substantiating the 
claim.  

Hence, the Board finds that new and material evidence has not 
been presented, and the March 1993 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  As the 
preponderance of the evidence is against the claims, the benefit 
of the doubt doctrine is not for application.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

New and material evidence to reopen the claim for service 
connection for a low back disability has been received; to that 
extent only, the appeal is granted.

New and material evidence to reopen the claim for service 
connection for a left shoulder disability has been received; to 
that extent only, the appeal is granted.

The application to reopen a claim for service connection for a 
sleep disorder is denied. 


REMAND

Because the claims for service connection for a low back 
disability and a left shoulder disability have been reopened with 
the submission of new and material evidence, additional 
assistance in developing evidence pertinent to the veteran's 
claim must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  Specifically, he must be 
provided a VA examination, with nexus opinion, which includes a 
claims file review by the examiner.  See Locklear v. Nicholson, 
20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

At his Board hearing, the Veteran testified that he had undergone 
surgery on his feet in 2009, subsequent to his last examination 
in November 2007.  He stated this surgery was at the Dallas VAMC, 
and, moreover, that his feet were worse since the surgery.  The 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In 
addition, the records of the surgery and subsequent treatment 
must be obtained.  

Finally, in the rating decision on appeal, dated in March 2007, 
the RO denied service connection for both shoulders.  In the 
Veteran's notice of disagreement dated in April 2007, he said he 
was appealing all issues in the decision and indeed most of his 
contentions pertaining to the shoulders addressed the right 
shoulder.  However, the right shoulder was not included in the 
subsequent statement of the case in July 2007.  Where an NOD has 
been filed with regard to an issue, and an SOC has not been 
issued, the appropriate Board action is to remand the issue to 
the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain all records of treatment for the 
Veteran's feet and toes from March 2008 to 
the present at the Dallas VAMC, to 
specifically include records of surgery 
conducted in 2009.

2.  Thereafter, schedule the Veteran for a VA 
podiatry examination to determine the 
severity of his service-connected traumatic 
deformity of both great toes.  The claims 
file must be provided to and reviewed by the 
examiner in conjunction with the examination.  
All pertinent signs and symptoms necessary 
for rating the disability should be reported, 
including commentary as to the presence and 
extent of any functional loss due to factors 
such as painful motion and/or repetitive 
motion, and/or incoordination.  The 
examination report must include a complete 
rationale for all opinions and conclusions 
expressed.

3.  Schedule the Veteran for a VA orthopedic 
examination to determine whether he has a low 
back disability or a left shoulder disability 
of service origin.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  It is essential that the 
examiner provides a complete medical 
rationale for any opinion provided.  It 
would be helpful if the physician would use 
the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility." Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.

4.  After assuring compliance with the above 
development, as well as with any other notice 
and development action required by law, the 
RO should review the reopened claims for 
service connection, as well as the claim for 
higher ratings for the Veteran's toe 
conditions.  If any claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.

5.  Furnish the veteran and his 
representative with an SOC with regard to the 
issue of whether new and material evidence 
has been received to reopen a claim for 
entitlement to service connection for a right 
shoulder disability, for which a NOD was 
received in April 2007.  The veteran and his 
representative should also be informed of his 
appeal rights and of the actions necessary to 
perfect an appeal on this issue.  This issue 
should only be returned to the Board if the 
appeal is perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


